DETAILED ACTION
This action is in response to the Application filed on 12/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/09/2020 and 07/29/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 081 recites “Accordingly, as shown in FIG. 6, a cumulative falling time ts and a falling time tf is larger than a rising delay time td and a rising time tr”. Emphasis added. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A self-power feed circuit to feed power from a main circuit to a control device of the main circuit, comprising: first and second input terminals electrically connected to the main circuit; an output terminal electrically connected to the control device; a plurality of power storage elements connected in series between the first and second input terminals; a plurality of voltage converters each having an input connected to an associated one of the plurality of power storage elements, and an output connected to the output terminal in parallel; signal insulation circuitry  to transmit a signal in a state with the plurality of voltage converters electrically insulated from one another, the plurality of voltage converters including a master converter and a plurality of slave converters, the master converter converting a voltage of an associated power storage element, based on a duty ratio for matching an output voltage to a voltage command value, outputting the converted voltage to the output terminal, and transmitting a control signal indicative of the duty ratio to the plurality of slave converters via the signal insulation circuitry , the control signal output from the signal insulation circuitry having a cumulative falling time and a falling time that is larger than a rising delay time and a rising time, the plurality of slave converters each converting a voltage of an associated power storage element in response to the control signal transmitted via the signal insulation circuitry, and outputting the converted voltage to the output terminal; and correction circuitry to correct at least the duty ratio in the master converter such that the duty ratio in the master converter matches a duty ratio in each of the plurality of slave converters”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2016/0036314 discloses a power conversion apparatus including a plurality of cell converters which are connected in cascade having a technique to bypass a cell converter when abnormality of the cell converter or a DC short circuit accident occurs.
US Pub. No. 2013/0208519 discloses a bidirectional chopper with self-supply power source to provide power to gate drivers.
US Pub. No. 2018/0226890 discloses a series stacked DC-DC power conversion.
US Pub. No. 2020/0161978 discloses A power supply circuit, comprising: n capacitors, m power branches, and a control chip, wherein the n capacitors are connected in series to a power source that supplies power to the power supply circuit, each of the m power branches is connected in parallel to at least one of the n capacitors, the m power branches comprise at least one first-type power branch and at least one second-type power branch, the first-type power branch comprises a pre-boost topology structure and an open-loop topology structure connected in series to the pre-boost topology structure.
This application is in condition for allowance except for the following formal matters: Drawings and Specifications Objection set forth above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838